Walker, J.
In Evans vs. Walker, decided at December Term, 1866, the Court below instructed the jury, that the value of Confederate notes at the time the debt became due, was the measure of the plaintiff’s rights. There as here, the consideration of the note sued on, was Confederate notes borrowed, and payable' at a period in the future, with legal interest. There as here, the notes had greatly depreciated from the time the note was given, until it fell due. We thought the Judge erred, and reversed his ruling. In this case, the charge given by request of the defendant’s counsel, is substantially the same as that given in Evans vs. Walker. It is true that the Court here tells the jury that they are not bound to adopt the rule prescribed by the Code, sec. 2723, for a note payable *329in specifics; but it was improper to refer to this section at all, as the rule in this case, because it would tend to control the minds of the jury. The ordinance is very broad, and it is better to enforce it according to its terms.
We do not attempt to prescribe general rules which shall apply to all cases under the ordinance. In Evans vs. Walker, we announced our views of this ordinance. In that case we said, “ That in that class of cases embraced by the ordinance, the proper course to be pursued is this: let the Judge who has the case to try, give the ordinance in charge, the whole ordinance, (not that every part applies to every case that comes up,) and then instruct tlie jury to consider the whole, not for the purpose of making a different contract from that entered into between the parties, but to ascertain their true meaning and intention, giving an equitable construction to the argument, and then returning a verdict on the principles of equity. W e certainly think that the convention intended to give to the jury, more than the ordinary discretion delegated to jurors, which should be respected by the Courts, unless flagrantly abused to the manifest wrong and injury of the parties.”
This is as far as a majority of the Court is now prepared to go. Were we to attempt by general rules, to control the decision of future cases, we should probably defeat the salutary provisions of the ordinance. We think it better that each case be decided upon its own peculiar facts, under such of the provisions of the ordinance' as may be applicable. While this course will not be very satisfactory to ourselves or to the profession, yet it will advance the ends of justice, and carry out the intention of the law-making power, and therefore we should to pursue it.
Judgment reversed.